Title: Remission for Jesse Cross, 6 January 1816
From: Madison, James
To: 


                    
                        [6 January 1816]
                    
                    Whereas Jesse Cross, a Private in the Corps of Artillery of the United States, has been convicted before the Circuit Court of the United States for the District of Columbia, now in session in this City, of having stolen a Horse, the Property of one Henry Clarke, in October last, whereupon he was sentenced by the said Court to be whipped with stripes and to pay a fine to the United States; and whereas it is recommended to me by the said Court that I pardon the offence and remit the fine and punishment aforesaid, on account of the youth and the general good Character of the said Jesse Cross: Now therefore be it known that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted & I do hereby remit the fine and punishment aforesaid, and every part thereof, willing & requiring likewise that the said Jesse Cross be forthwith discharged from his Imprisonment.
                    [seal]
                    
                    In Testimony whereof I have caused the seal of the United States to be affixed and have Signed the same with my Hand. Done at the City of Washington this 6th day of January AD 1816, & of the Independence of the United States the fortieth.
                    
                        James MadisonJames MonroeSecy. of State
                    
                